                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
                                                  § CASE NO. 1:02-CR-00004-TH
v.                                                §
                                                  §
                                                  §
RONALD J. WALKER                                  §
                                                  §

                    ORDER ADOPTING THE MAGISTRATE JUDGE'S
                        REPORT AND RECOMMENDATION

       The court referred a petition alleging violations of supervised release conditions to the

Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for

consideration pursuant to applicable laws and orders of this court. The court has received and

considered the Report of the United States Magistrate Judge filed pursuant to such order, along

with the record, pleadings and all available evidence.

       At the close of the revocation hearing, U.S. Magistrate Judge Zack Hawthorn

recommended:

1.     that the court find that the Defendant violated the first allegation in the petition that he
       failed to follow a mandatory condition of release;

2.     that the Defendant’s supervised release should be revoked pursuant to 18 U.S.C. § 3583;
       and

3.     the Defendant should be sentenced to a term of 24 months’ imprisonment, with no
       supervised release to follow, to run concurrently with a revocation term of 24 months’
       imprisonment in case 1:18-CR-13 and a revocation term of 24 months’ imprisonment in
       case 1:14-CR-41. Further, these three revocation terms (totaling 24 months’
       imprisonment) shall run consecutively to the sentence of 63 months’ imprisonment
       imposed in case 1:18-CR-15. His term of imprisonment should be served at the Federal
       Correctional Institute in El Reno, Oklahoma, if the Bureau of Prisons can accommodate
       such request.
       At the close of the revocation hearing, the Defendant, defense counsel and counsel for

the Government each signed a standard form waiving their right to object to the proposed

findings and recommendations contained in the magistrate judge’s report, consenting to

revocation of supervised release and imposition of the sentence recommended. The Defendant

also waived his right to be present with counsel and to speak at sentencing before the court

imposes the recommended sentence.

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct and the report of the magistrate judge is ADOPTED. It is therefore

       ORDERED and ADJUDGED that the petition is GRANTED and Ronald J. Walker’s

supervised release is REVOKED.

       Judgment and commitment will be entered separately, in accordance with the magistrate

judge’s recommendations.

       SIGNED this the 19 day of December, 2018.




                                    ____________________________
                                    Thad Heartfield
                                    United States District Judge




                                               2
